United States Court of Appeals
                                                                   Fifth Circuit

                                                               FILED
                 IN THE UNITED STATES COURT OF APPEALS      August 17, 2004
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                              No. 03-11176
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

PAUL WAYNE HOLT,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                      USDC No. 3:01-CR-340-ALL-L
                         --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Paul Wayne Holt appeals following his guilty plea to using,

carrying, and possessing a firearm during and in relation to a

drug trafficking offense, in violation of 18 U.S.C.

§ 924(c)(1)(A) & (B), and to unlawful possession of a weapon by a

convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2).     The Government argues that we lack appellate

jurisdiction because Holt's notice of appeal failed to designate

the final judgment as the order being appealed.     We conclude that


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-11176
                                -2-

we have appellate jurisdiction.     See United States v. Knowles, 29
F.3d 947, 949-50 (5th Cir. 1994).

     Holt argues that the factual basis for his guilty plea was

insufficient to support the interstate commerce element of the

felon-in-possession offense because the parties stipulated only

that the firearms had previously been shipped and transported in

interstate commerce at some unspecified date.    He acknowledges

that his argument is foreclosed by Fifth Circuit precedent and

states that he raises the claim to preserve it for possible

Supreme Court review.   Holt's claim is foreclosed by circuit

precedent.   See United States v. Cavazos, 288 F.3d 706, 712-13

(5th Cir.), cert. denied, 537 U.S. 910 (2002); United States v.

Daugherty, 264 F.3d 513, 518 & n.12 (5th Cir. 2001).

     Accordingly, the district court's judgment is AFFIRMED.